Citation Nr: 0604196	
Decision Date: 02/14/06    Archive Date: 02/22/06

DOCKET NO.  04-35 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for an umbilical hernia has been received.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel





INTRODUCTION

The veteran had active military service from October to 
December 1969.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2004 rating decision in which 
the RO denied the veteran's claim to reopen a claim for 
service connection for an umbilical hernia.  The veteran 
filed a notice of disagreement (NOD) in May 2004, and the RO 
issued a statement of the case (SOC) in September 2004.  The 
veteran filed a substantive appeal (via VA Form 9, Appeal to 
Board of Veterans' Appeals) in September 2004.


FINDING OF FACT

In January 2006, VA was first notified that the veteran died 
on November [redacted], 2004. 


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of the claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005).

REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2005).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  See 38 C.F.R. 
§ 20.1106 (2005).


ORDER

The appeal is dismissed.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


